Citation Nr: 1530004	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kristina J. Vasold, Esquire


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board recognizes that the Veteran filed a timely notice of disagreement with the January 2014 denial of service connection for hepatitis C.  In October 2014, however, the Veteran filed a statement indicating his wish to withdraw that notice of disagreement.  Thus, the issue of entitlement to service connection for hepatitis C is not currently before the Board.

The Veteran's October 2014 statement also indicated his desire to withdraw his hearing request related to the claims for an initial rating in excess of 50 percent for PTSD and for a TDIU.  There was no indication, however, that he wished to withdraw the hearing request for the claim for an initial rating in excess of 20 percent for diabetes mellitus.  

The Board also recognizes that the Veteran's representative has on several occasions unilaterally attempted to withdraw as the Veteran's representative.  The Board notified the representative in April 2015 that such a unilateral withdraw, without any indication by the Veteran that he wishes to revoke representation, is invalid under 38 C.F.R. § 20.608.  The representative was afforded thirty days to submit a motion to withdraw for good cause.  No such motion was received.  As such, the attorney representative listed above remains the representative of record for the Veteran.

The record before the Board consists of the Veteran's paper claims files as well as electronic records within Virtual VA and the Veterans Benefits Management System.  

REMAND

Additional development is required before the issues on appeal are decided.

In his February 2010 Substantive Appeal, the Veteran requested a hearing before the Board at the RO (a Travel Board hearing) as to all of the issues on appeal.  In October 2014, he withdrew that request as it relates to the PTSD and TDIU claims, but did not withdraw the hearing request as to the diabetes mellitus claim.  The Veteran's representative later elected a live videoconference hearing in lieu of a Travel Board hearing.

The Veteran's requested hearing was scheduled for a date in March 2015 and he did not appear.  The record shows that the February 2015 hearing notice was returned to VA by the United States Postal Service.  The record further shows that the letter was not, in fact, mailed to the Veteran's current address of record.  The letter was mailed to an old address in Panama City, Florida, while the record reflects that the Veteran now resides in Tallahassee, Florida.  Since the Veteran has not withdrawn his request for a hearing for the diabetes mellitus claim, since the hearing notice was mailed by the RO to an incorrect address, and inasmuch as videoconference hearings are scheduled by the RO, this case must be remanded in order to afford the Veteran his requested hearing after prior notice.

The Veteran was last afforded a VA examination to determine the current degree of severity of his PTSD in February 2012, more than three years ago.  At the time of this examination, the symptoms and impairment included depressed mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  There were no indication of panic attacks or depression affecting his ability to function, no suicidal ideation and no obsessional rituals.  In June 2012, a VA psychologist submitted a statement into the record indicating that the Veteran's symptoms have increased in frequency, intensity and duration and that the functional impairment on his interpersonal and occupational functioning is profound.  Symptoms reported at that time included intermittent, passive suicidal ideation, near-continuous panic and depression, and a near inability to adapt to stressful circumstances.  Thus, in June 2012, the evidence is clearly indicative of a worsening of the Veteran's mental condition.  The June 2012 VA psychologist's statement also suggests the Veteran is unemployable due to his PTSD.  As the evidence suggests that the Veteran's PTSD is of a greater severity than the February 2012 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.  

Further, the record before the Board includes a copy of a 2004 decision awarding disability benefits due to PTSD by the Social Security Administration (SSA).  There is no evidence that the RO requested the complete SSA file, to include the medical evidence used by SSA in its disability determination.  Because the Veteran was deemed disabled by SSA due to PTSD, the records in the possession of SSA could be supportive of the Veteran's PTSD and TDIU claims.  Therefore, the RO should undertake appropriate development to obtain the Veteran's complete SSA records. 

Finally, since a remand of all issues on appeal is required and the Veteran was last afforded a VA examination to determine the current degree of severity of his diabetes, he should also be afforded a VA examination to determine the current degree of severity of his diabetes and the impact of the diabetes on his ability to work.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records from the Social Security Administration.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected PTSD.  In addition to an assessment of the current severity of the disability, the examiner should discuss the impact the Veteran's service-connected PTSD has on his employability.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his diabetes mellitus, type II.  In addition to an assessment of the current severity of the disability, the examiner should discuss the impact the disability on the Veteran's employability.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

4.  The RO should also undertake any other development it determines to be warranted. 

5.  Then, the RO should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case.  

6.  Then, the Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal, unless the hearing request is withdrawn.  Ensure that notice of the hearing is sent to the Veteran's current address of record.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




